Citation Nr: 1413080	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  08-22 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for hypertension, to include as due to service-connected right knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Shari Gordon, Associate Counsel

INTRODUCTION

The Veteran served on active military duty from January 1999 to January 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In August 2010, the Veteran testified at a hearing before a Veterans Law Judge at the RO in Seattle, Washington.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  The Veterans Law Judge who presided over this hearing has ceased employment with the Board.  In a May 2012 letter, the Board notified the Veteran that the law provides that the Veterans Law Judge who conducted a hearing in a case is to participate in the final determination of the Veteran's claim.  38 C.F.R. § 20.707 (2013).  The letter offered the Veteran a new hearing and attempted to inform him that if he did not respond within 30 days, the Board would assume he did not want an additional hearing.  The Veteran has not responded to the letter, and as such, a decision will be made on the appellate record as it is.

In October 2010, the Board remanded the case to the RO for additional development of the record.

In addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals a March 2014 Appellant's Brief submitted by the Veteran's representative as well as VA treatment records dated from January 2011 through January 2012.  The Board notes that a readjudication of the claim has occurred since receipt of such records.  The remaining documents in the electronic record are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.





FINDING OF FACT

The preponderance of the evidence is against a finding that hypertension manifested during, or was otherwise caused by service or related to a service-connected disability.

CONCLUSION OF LAW

The criteria for establishing service connection for hypertension, to include as secondary to service-connected right knee condition, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. 
§ 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, in an October 2007 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, including on a secondary basis, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised him of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  The Board further observes that this case was most recently remanded in October 2010 in order to obtain possibly outstanding VA and non-VA medical treatment records and to obtain a VA hypertension examination.  Thereafter, the AMC provided additional VA treatment records.  The requested VA examination was also provided in November 2010.  Therefore, the Board finds that the AOJ has substantially complied with the prior remand directives such that no further action is necessary in this regard.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.




II. Relevant Laws and Regulations 

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

Hypertension may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2012); 38 C.F.R.   §§ 3.307, 3.309 (2013).

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522   (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2013); see also Grivois v. Brown, 6 Vet. App. 136 (1994). 

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492   (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).

III. Relevant Facts

The Veteran contends that he is entitled to service connection for hypertension.  Specifically, he has argued that this disorder is secondary to his service-connected right knee condition.  However, as will be discussed in the following section, the preponderance of the evidence of record demonstrates that this disability did not manifest during, or as a result of, active military service, nor is it secondary to a service-connected disability. 

The Board notes that the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2013).

Service treatment records fail to reflect a diagnosis of hypertension or chronic elevated blood pressure readings.  Service treatment records reflect numerous blood pressure readings between December 1998 and September 2002.  However, there are only a few recorded diastolic blood pressure readings of 90mm or greater, and there were no systolic blood pressure readings of 160 mm or greater.  In sum, the Veteran did not have an actual diagnosis of hypertension during service and the objective findings during that time were primarily within normal limits.

After service, VA treatment records confirm that the Veteran has been diagnosed with hypertension.  The earliest evidence of record mentioning hypertension is a VA treatment record dated March 2007, noting that the Veteran was on hypertension medication.  Subsequent records reflect continued treatment for hypertension. However, none of these records suggest any relationship between the Veteran's hypertension and active military service.  Likewise, none of these records suggest hypertension is secondary to a service-connected disability, to include right knee chrondromalacia.

In compliance with the Board's Remand order, the Veteran was afforded a VA examination for his hypertension in November 2010.  The examiner opined that it was not likely that the Veteran's current disability was incurred or aggravated as a result of active service nor was it cause or aggravated by his service-connected right knee chrondromalacia.  The examiner further noted that the recorded instances of high blood pressure during his military service were not in the range of hypertension.  Instead, the examiner found that they were usually shown at a time of acute, painful, pharyngitis or other painful situation and most of his blood pressure readings are well within the normal range.  The examiner explained that the Veteran's knee disability did not limit his physical activities to the extent that it was the isolated cause of his obesity and he does not have hypertension.

Analysis

The Board will first address the Veteran's assertion that his hypertension is secondary to his service-connected right knee condition.  The Veteran contends that his service-connected right knee chrondromalacia has limited his physical activity, causing him to gain weight, resulting in hypertension.  He testified during his August 2010 hearing that he had been told by a medical professional at VA that his right knee condition had aggravated or caused his hypertension.  However, the preponderance of the evidence of record does not support this assertion.  The record contains no competent opinion linking the Veteran's right knee condition to his hypertension, or, suggesting that the Veteran's right knee condition has worsened his hypertension.  Rather, the November 2010 VA examiner opined that the Veteran's right knee condition did not cause his hypertension.  The November 2010 VA examiner explained that the Veteran's service-connected right knee disability does not limit his physical activities to the extent that it was the sole cause of his obesity.  The examiner also found no objective data of record to support the claim that hypertension was aggravated by his right knee condition.  As such, the preponderance of the evidence demonstrates that hypertension was neither caused by nor aggravated by service-connected right knee chrondromalacia. 

Likewise, the preponderance of the evidence of record demonstrates that hypertension did not manifest during, or as a result of, active military service.  While the Veteran's service treatment records reflect three instances of elevated blood pressure readings, the November 2010 VA examiner found that each were usually at a time of acute, painful, pharyngitis or other painful situation.  Additionally, there were no systolic blood pressure readings of 160 mm or greater.  Most importantly, service records do not reflect a diagnosis of hypertension or chronic elevated blood pressure readings.  As such, there is no evidence of hypertension during military service.

Post-service treatment records also fail to relate the Veteran's hypertension to military service.  The first evidence of record diagnosing hypertension is from 2007 - approximately 4 years after the Veteran's separation from active duty.  See 38 C.F.R. §§ 3.307, 3.309.  Neither this record, nor subsequent records, suggests that the Veteran's hypertension was related to military service or that it had existed prior.  Finally, the November 2010 VA examiner opined that hypertension was not incurred or aggravated as a result of active service.  As such, the preponderance of the evidence of record is against a finding that hypertension  manifested during, or as a result of, active military service.  

As hypertension is a chronic disease under 38 C.F.R. § 3.309(a), service connection could be awarded even in the absence of a positive nexus, if the evidence of record demonstrates continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, however, there is no showing of continuity of symptomatology.  Indeed, there is no showing of hypertension in the post-service record until 2007.  Moreover, the Veteran has not expressly asserted a continuity of symptomatology in this case- rather, he has contended that weight gain that occurred due to inactivity associated with his service-connected knee disability led to his hypertension.  

The Veteran believes his hypertension has been aggravated by his right knee chrondromalacia.  However, the record contains no evidence to suggest that the Veteran has the requisite training to offer such a complex medical opinion.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  While the Veteran has testified to being told by a health professional that there is a relationship, this assertion is not supported by the evidence of record.  In fact, the VA examiner of record has opined that there is no relationship between these two disorders.  As such, the Veteran's assertion that his hypertension has been aggravated by his right knee chrondromalacia does not demonstrate that service connection is warranted.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for hypertension must be denied.




ORDER

Service connection for hypertension, to include as secondary to a service-connected disability, is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


